Citation Nr: 1000239	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-22 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from May 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of May 
2008, which found that the Veteran did not have the requisite 
wartime service to establish basic eligibility for pension.  


FINDING OF FACT

The Veteran's period of active duty extended from May 5, 
1975, to June 5, 1979.


CONCLUSION OF LAW

The criteria for basic eligibility for VA pension benefits 
have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§ 3.3 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In cases such as this, however, 
where the decision rests on the interpretation and 
application of the relevant law, the Veterans Claims 
Assistance Act of 2000 does not apply.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 
Fed. Reg. 25180 (2004) (holding that VCAA notice was not 
required where evidence could not establish entitlement to 
the benefit claimed).  

The Veteran's claim for VA pension benefits was denied on the 
basis that he did not have the requisite wartime service.  
Applicable VA laws and regulations stipulate that in order 
for a Veteran to be entitled to pension benefits, the Veteran 
shall have served on active duty for 90 days or more during a 
period of war, or commencing or ending during a period of 
war.  38 U.S.C.A. § 1521(j) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.3(a)(3) (2009).  The term "period of war" 
includes the Vietnam era, which ended on May 7, 1975, 
inclusive.  38 U.S.C.A. §§ 101(29), 1501(4) (West 2002 & West 
Supp. 2009); 38 C.F.R. § 3.2(f) (2009).  The specific dates 
encompassing the "periods of war" are set by statute (38 
U.S.C.A. § 101(11)).

According to his DD Form 214, the Veteran entered onto active 
duty on May 15, 1975, which was 8 days after the end of the 
Vietnam era.  He states, however, that he swore to enter 
service, and/or entered into service on a delayed entry on 
May 2, 1975.  In essence, he was by that date obligated to 
active duty, and, therefore, he believes his active duty 
should be considered to have commenced that date.  Service 
treatment records show that the Veteran was examined for 
enlistment on May 11, 1975.  

However, the service department information shows that the 
Veteran entered onto active duty on May 15, 1975; even if he 
was earlier obligated to perform service, he did not actually 
enter onto active duty until that date.    

In certain circumstances, an individual who has not yet been 
accepted onto active duty may be considered to have been on 
active duty, for specifically identified purposes.  Under 
38 C.F.R. § 3.7, any person who has applied for enlistment or 
enrollment in the active military, naval, or air service and 
who is provisionally accepted and directed, or ordered, to 
report to a place for final acceptance into the service, and 
suffered injury or disease in line of duty while going to, or 
coming from, or at such place for final acceptance or entry 
upon active duty, is considered to have been on active duty 
and therefore to have incurred such disability in active 
service.  38 C.F.R. § 3.7(o)(1) (2009).  Thus, this is 
limited to persons who suffer an injury or disease while 
traveling to report for active duty.  

Moreover, according to the statute authorizing the exception, 
it does not appear to apply to pension benefits.  Under the 
statute, the individual who is injured en route to acceptance 
onto active duty is considered to have been on active duty, 
for purposes of benefits under Chapters 11, 13, 19, 21, 31, 
39, and 17 of title 38.  38 U.S.C.A. §  106(b) (West 2002).  
In contrast, the laws pertaining to the pension program are 
set forth in Chapter 15 of title 38, United States Code.  

In this case, the Veteran does not contend, nor does the 
evidence otherwise indicate, that the Veteran was injured 
while proceeding to report for acceptance into service.  He 
did not actually enter onto active duty until May 15, 1975, 
and his entire period of active duty was during peacetime.  
Although sympathetic, the Board is bound in its decisions by 
applicable statutes enacted by Congress.  38 C.F.R. § 19.5 
(2009).  Congress did not enact any exceptions to the above-
discussed legal provisions which would permit a grant of the 
requested benefit.  Thus, we are wholly without authority to 
disregard the applicable law, notwithstanding any extenuating 
circumstances or claims of fairness.  See, e.g., Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. 
Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 
Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  

Accordingly, as the Veteran did not have any wartime service, 
basic eligibility for non-service-connected pension benefits 
is not established.  Since the Veteran's claim fails because 
of absence of legal merit or lack of entitlement under the 
law, the claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet.App. 426 (1994).  


ORDER

Basic eligibility for nonservice-connected pension benefits 
is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


